Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 1 of 9 PageID# 66




                      SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is entered into as of the ___ day of
_____, 2021, by and between Enma Duarte Figueroa (“Ms. Duarte”), the former employee, on
the one hand, and Miguel A. Cordero (“Mr. Cordero”) and Aguaviva of Alexandria, Inc., d/b/a
Don Taco (“Aguaviva” or “Don Taco”), the former employers, on the other hand.

Mr. Cordero and Don Taco collectively will be referred to as “the Employers.” Collectively, Ms.
Duarte and the Employers will be referred to as “the Parties.”

                                           RECITALS

WHEREAS, Ms. Duarte worked for the Employers from about late 2012 or early 2013 until mid-
2020, performing work as a member of the kitchen staff at the restaurant Don Taco.

WHEREAS, Ms. Duarte alleges that she was not paid a time-and-a-half overtime premium for
most of her weekly overtime hours as required by the federal Fair Labor Standards Act.

WHEREAS, this dispute has culminated in the lawsuit captioned as Enma Duarte v. Aguaviva of
Alexandria, et al, Case No. 1:21-cv-00507, filed by Ms. Duarte in the Alexandria Division of the
U.S. District Court for the Eastern District of Virginia, alleging violations of the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”) (the “Lawsuit”);

WHEREAS, Mr. Cordero and Aguaviva (d/b/a Don Taco) and expressly deny any liability under
the Fair Labor Standards Act; and

WHEREAS, the Parties desire to settle and resolve all matters arising out of Ms. Duarte’s
employment with the Employers, given the costs associated with litigation, and without any
admission of liability by any party, under the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and promises each party
has made to the other as set forth in this Agreement, Ms. Duarte and the Employers agree as follows

                                         AGREEMENT

1. Settlement Payment

   a. In exchange for the promises made by an in consideration for all the terms agreed to by
      Ms. Duarte, the Employers shall pay the total sum of $21,500.00 (the “Settlement Sum”)
      for settlement of all wage-and-hour claims that the Ms. Duarte may have against the
      Employers related to her past employment with the Employers, including costs and
      attorney’s fees.

   b. The Settlement Sum shall be apportioned as follows:


                                          1 of 4
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 2 of 9 PageID# 67
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 3 of 9 PageID# 68
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 4 of 9 PageID# 69
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 5 of 9 PageID# 70




                            CERTIFICATE OF ACCURACY

I, Danna
   _______________________,
           Chavez Calvi hereby certify that I translated the attached
Settlement Agreement and Release from English into Spanish and that, to the
best of my ability, it is a true and correct translation. I further certify that I am
competent in both English and Spanish to render and certify such translation.

I declare under the penalty of perjury that the foregoing is true and correct.


_________________________________
Typed Name: D a n n a C h a v e z C            a l v i
Address:     L e g a l A i d  J u s t          i c e   C e n t e r
                 6 0 6 6   L e e s b u r g     P i k e ,   S u i t e    5 2 0
                 F a l l s   C h u r c h ,     V A   2 2 0 4 1



Date: 0 8 / 0 9 / 2 0 2 1
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 6 of 9 PageID# 71




                       ACUERDO DE RESOLUCIÓN Y RENUNCIA

Este Acuerdo de resolución y renuncia (el "Acuerdo") se celebra a partir del ___ día de _____,
2021, entre Enma Duarte Figueroa (referida como “Sra. Duarte”), la exempleada, por un lado,
y Miguel A. Cordero (referido como “Sr. Cordero”) y Aguaviva of Alexandria, Inc., d/b/a
Don Taco (referido como “Aguaviva” o “Don Taco”), los antiguos empleadores, por otro lado.

El Sr. Cordero y Don Taco colectivamente se denominarán "los Empleadores.". En conjunto, la
Sra. Duarte y los Empleadores se denominarán "las Partes".

                                   LOS CONSIDERANDOS

CONSIDERANDO que la Sra. Duarte trabajó para los Empleadores desde aproximadamente los
finales de 2012 o principios de 2013 hasta mediados de 2020, desempeñándose como miembro
del personal de cocina en el restaurante Don Taco.

CONSIDERANDO que la Sra. Duarte alega que no se le pagó una prima de tiempo y medio por
tiempo extra por la mayoría de sus horas extras semanales como lo requiere la Ley federal de
Normas Laborales Justas.

CONSIDERANDO que esta disputa ha culminado en la demanda titulada Enma Duarte v.
Aguaviva of Alexandria, et al, Caso No. 1: 21-cv-00507, presentada por la Sra. Duarte en la
División de Alexandria del Tribunal de Distrito de los Estados Unidos para el Distrito Este de
Virginia, alegando violaciones de la Ley de Normas Laborales Justas, 29 USC §§ 201, et seq. (la
"FLSA") (la "Demanda");

CONSIDERANDO que el Sr. Cordero y Aguaviva (d/b/a Don Taco) niegan expresamente
cualquier responsabilidad bajo la Ley de Normas Laborales Justas; y

CONSIDERANDO que las Partes desean liquidar y resolver todos los asuntos que surjan del
empleo de la Sra. Duarte con los Empleadores, dados los costos asociados con el litigio, y sin
ninguna admisión de responsabilidad por parte de ninguna de las partes, bajo los términos y
condiciones establecidos a continuación.

AHORA, POR LO TANTO, en consideración de los pactos mutuos y las promesas de cada
parte ha hecho a la otra como se establece en este Acuerdo, la Sra. Duarte y los Empleadores
acuerdan lo siguiente

                                          ACUERDO

1. Pago de liquidación

   a. A cambio de las promesas hechas por y en contraprestación por todos los términos
      acordados por la Sra. Duarte, los Empleadores pagarán la suma total de $ 21,500.00 (la
      "Suma del Acuerdo") para la liquidación de todos los reclamos de salarios y horas que la



                                          1 of 4
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 7 of 9 PageID# 72




       Sra. Duarte pueda tener contra los Empleadores en relación con su empleo anterior con los
       Empleadores, incluidos los costos y honorarios de abogados.

   b. La Suma del Acuerdo se distribuirá de la siguiente manera:

          i.   Los Empleadores pagarán a la Sra. Duarte el monto bruto de $18,514.00. Mitad del
               monto ($9,257.00) se considerará salarios no pagados y se pagarán mediante
               cheque de nómina con impuesto de seguridad social, retención federal y estatal y
               cualquier otra retención exigida por la ley deducida. Los Empleadores emitirán a la
               Sra. Duarte un formulario W-2 para estos pagos. La otra mitad ($9,257.00) se
               considerarán otros ingresos y se pagarán en su totalidad sin retención de impuestos.
               Los Empleadores emitirán a la Sra. Duarte un formulario 1099 para estos pagos.
               Los pagos se realizarán mediante cheque de caja o giro postal a nombre de "Enma
               Duarte Figueroa".

         ii.   Los Empleadores pagarán al Legal Aid Justice Center la cantidad bruta de
               $2,986.00 como honorarios y costos de abogados bajo la Ley de Normas Laborales
               Justas. Los pagos se realizarán mediante giro postal pagadero a “Legal Aid Justice
               Center – Client Trust Account.”

   c. Todos los pagos requeridos en este documento se realizarán dentro de los 10 días
      posteriores a la aprobación del Tribunal de este Acuerdo entregado a la oficina de los
      abogados de la Sra. Duarte en Legal Aid Justice Center, 6066 Leesburg Pike, Suite 520,
      Falls Church, VA 22041.

2. Moción de aprobación; Despido con prejuicio

La Sra. Duarte hará que se prepare la moción que busca la aprobación de este Acuerdo, y las Partes
acuerdan trabajar cooperativamente y tomar todas las medidas necesarias para llevar a cabo la
aprobación final del Tribunal de su acuerdo. Las Partes acuerdan además que ejecutarán y
presentarán una Estipulación de Desestimación con Prejuicio dentro de los quince (15) días
posteriores a la última fecha de la aprobación del Tribunal del acuerdo de las Partes o el pago de
los montos del acuerdo requeridos por el Párrafo 1 del presente. La Estipulación de Desestimación
dispondrá que el Tribunal retendrá jurisdicción bajo Kokkonen v. Guardian Life Insurance Co. of
America, 511 U.S. 375 (1994) para hacer cumplir los términos de este Acuerdo.

3. Liberación mutua y promesa de no demandar

   a. A cambio del desempeño de los Empleadores en virtud de este Acuerdo, la Sra. Duarte se
      compromete a no demandar y libera completamente a los Empleadores con respecto a todas
      y cada una de las reclamaciones de salarios y horas, conocidas o desconocidas, que surjan
      de su anterior empleo con los Empleadores.



                                          2 of 4
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 8 of 9 PageID# 73




     b. A cambio del desempeño de la Sra. Duarte en virtud de este Acuerdo, los Empleadores se
        comprometen a no demandar y liberar completamente a la Sra. Duarte con respecto a todas
        y cada una de las posibles reclamaciones de salarios y horas, conocidas o desconocidas,
        que surjan del anterior empleo de la Sra. Duarte con los empleadores.

4. Omisión de admisión

Este Acuerdo y su cumplimiento no se interpretarán como una admisión por parte de los
Empleadores de cualquier ofensa.

5. Ley aplicable

Este Acuerdo se regirá por la ley de Virginia, sin tener en cuenta los principios de elección de la
ley.

6. La ejecución

     a. Si se determina que alguna de las Partes ha incumplido este acuerdo, la parte ganadora
        tendrá derecho a recuperar sus daños, sus costos y honorarios de abogados razonables, y
        un interés del 6% a partir de la fecha del incumplimiento.

     b. Las Partes dan su consentimiento a la jurisdicción del Tribunal de Distrito de los Estados
        Unidos para el Distrito Este de Virginia, acordando renunciar a cualquier argumento de
        falta de jurisdicción personal o foro nonconveniens con respecto a cualquier reclamo o
        controversia que surja de o esté relacionado con este Acuerdo.

7.   Derechos legales; divisibilidad

Si alguna disposición de este Acuerdo se considera ilegal, inaplicable o inválida de otro modo por
un tribunal de jurisdicción competente, o si la inclusión de cualquier cláusula impediría que el
tribunal apruebe este Acuerdo según lo exige la FLSA, (Ver Lynn’s Ford Stores v. United States,
679 F.2d 1350, 1352-55 (11th Cir. 1982); Baker v. Dolgencorp, Inc., 818 F. Supp. 2d 940, 941
(E.D. Va. 2011); Gormin v. Brown-Forman Corp., 744 F. Supp. 1100, 1101 (M.D. Fla. 1990)),
dicha(s) cláusula(s) serán completamente divididas y se considerarán excluidas del Acuerdo y
quedarán inoperantes, y el resto del Acuerdo permanecerá en pleno vigor y efecto.

8. Acuerdo completo

Este Acuerdo constituye el acuerdo completo entre las Partes y fue redactado mutuamente por
todas las Partes. No puede ser alterado, enmendado o modificado de otra manera excepto mediante
un escrito firmado por todas las Partes.

9. Asesoramiento independiente

Las Partes acuerdan que han tenido la oportunidad de obtener asesoramiento y consultas legales



                                           3 of 4
Case 1:21-cv-00507-AJT-JFA Document 13-1 Filed 08/16/21 Page 9 of 9 PageID# 74




 independientes en relación con este Acuerdo y cualquier derecho al que puedan estar renunciando
 por el presente, y que no se han basado en ninguna representación o declaración hecha por ninguna
 otra parte o por cualquier otro abogado de la parte en la ejecución de este Acuerdo.

 10. Incorporación de considerandos

 Los considerandos adjuntos son incorporados aquí por las Partes como su declaración general de
 intención y entendimiento.

 11. Efecto de la firma

 Este Acuerdo entra en vigor una vez firmado por todas las Partes. Este Acuerdo puede firmarse en
 contrapartes. Una fotocopia o escaneo electrónico de la firma de una Parte tendrá la misma validez
 que el original.

 HE LEÍDO COMPLETAMENTE ESTE ACUERDO Y ENTIENDO COMPLETAMENTE
 Y LO ACEPTO VOLUNTARIAMENTE CON EL PROPÓSITO DE LA RESOLUCIÓN
 FINAL Y EL ACUERDO DE CUALQUIER RECLAMACIÓN DE SALARIOS Y HORAS,
 CONOCIDOS O DESCONOCIDOS, QUE SURJAN DEL EMPLEO DE ENMA DUARTE
 CON MIGUEL A CORDERO Y AGUAVIVA OF ALEXANDRIA, INC.

                                                                    08/09/2021
 ______________________________
SignNow e-signature ID: 5224becca1...
08/09/2021 20:09:03 UTC
                                                             Fecha: ______________
 Enma Duarte Figueroa



 _____________________________                               Fecha: ______________
 Miguel A Cordero



 _____________________________                               Fecha: ______________
 Aguaviva of Alexandria, Inc.



 _____________________________
 Imprimir nombre



 _____________________________
 Título



                                           4 of 4
